Exhibit 10.1

HELIX ENERGY SOLUTIONS GROUP, INC.

2009 LONG-TERM INCENTIVE CASH PLAN

PERFORMANCE AWARD AGREEMENT

 

Award Recipient:

   [NAME]

Target Award:

  

$ XXX,XXX

Award Term:

   Three years beginning on the Grant Date

Grant Date:

   January [ ], 201    

The Compensation Committee (the “Committee”) of the Board of Directors of Helix
Energy Solutions Group, Inc., a Minnesota corporation (the “Company”), hereby
awards to you, effective as of the Grant Date set forth above (the “Grant
Date”), the opportunity to earn a long-term cash incentive award for the Award
Term set forth above (the “Award Term”) under the Company’s 2009 Long-Term Cash
Incentive Plan, as amended from time to time (the “Plan”).

1.    Grant of Award.    The Company hereby grants you a cash payment
opportunity (the “Award”) based upon the Target Award set forth above (the
“Target Award”), on the terms and conditions hereinafter set forth. The Award is
made pursuant to the terms of the Plan, which is incorporated herein by
reference and made a part of this Performance Award Agreement. Capitalized terms
not otherwise defined herein shall have the same meaning assigned to such terms
in the Plan.

2.    Award Periods.    You shall receive an Award based upon the Target Award
in accordance with the following schedule, provided that your employment with
the Company has not terminated prior to the applicable vesting date set forth
below (each a “Vesting Date”):

 

Vesting Date

  

Percentage of Target Award

Achieved

First Anniversary of Grant Date

   33% of Target Award

Second Anniversary of Grant Date

   Additional 33% of Target Award

Third Anniversary of Grant Date

   Additional 34% of Target Award

Occurrence of a Change in Control

  

100% of Target Award (less the

percentage of Target Award

previously achieved for each

Vesting Date occurring prior to

the Change in Control)

 

1



--------------------------------------------------------------------------------

3.    Amount of Award.    On each Vesting Date, the Company shall make a cash
payment to you in an amount equal to the product of the Target Award multiplied
by the percentage of Target Award achieved based on the above table (the “Period
Award”) and then multiplying the Period Award by the quotient obtained by
dividing the Average Price by $[note – this will be 115% of the average closing
price for the last 20 trading days prior to the award] (the “Base Amount”). For
purposes of this Section 3, the Average Price shall be the average of the
closing price of the Common Stock for the 20 trading days prior to the Vesting
Date. Notwithstanding anything to the contrary in this Section 3, (i) in the
event the Average Price divided by the Base Amount is greater than 2.0, then the
quotient shall be deemed to be 2.0 for purposes of determining the amount of the
cash payment and (ii) in the event such quotient is less than 0.75, then the
quotient shall be deemed to be 0.0 and you will receive no cash payment.

4.    Termination of Employment.    In the event that your employment with the
Company terminates, then the portion of the Award with respect to which a
Vesting Date has not yet occurred shall be deemed forfeited, shall automatically
be canceled and shall have no further force or effect.

5.    Tax Withholding.    The Company shall deduct from any distributions under
this Performance Award Agreement any federal, state, or local taxes required by
law to be withheld with respect to the Award.

6.    Governing Law.    This Performance Award Agreement shall be construed,
administered and governed in all respects under and by the applicable laws of
the State of Texas, excluding any conflicts or choice of law rule or principle
that might otherwise refer construction or interpretation to the substantive law
of another jurisdiction.

7.    No Right to Awards or Continued Employment.    Neither the Plan nor this
Performance Award Agreement constitutes a contract of employment between you and
the Company. Neither the Plan nor this Performance Award Agreement shall be held
or construed as giving you any right to be retained by the Company or any
affiliate of the Company.

 

2



--------------------------------------------------------------------------------

8.    Non-Assignable and Non-Transferable.    The Award may not be commuted,
sold, assigned, pledged, attached, mortgaged, alienated or otherwise transferred
or encumbered by you and any purported commutation, sale, assignment, pledge,
attachment, alienation, or encumbrance shall be void and unenforceable against
the Company and its affiliates.

 

HELIX ENERGY SOLUTIONS GROUP, INC. By:     Name:   Owen Kratz Title:   President
and Chief Executive Officer

Acknowledged and Agreed by Award Recipient:

AWARD RECIPIENT:

 

Signature:     Printed Name:    

 

3